Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Seely et al.				:		
Patent No. 10,713,773				:	
Issue Date: July 14, 2020			:	REDTERMINATION OF PATENT 
Application No. 14/847,913			:	TERM ADJUSTMENT
Filing Date: September 8, 2015		:	  
Attorney Docket No. 281976 (17851-1123)	:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the renewed request filed pursuant to 37 C.F.R. § 1.705 on May 25, 2021, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 807 days to 831 days.  The Office’s redetermination of the PTA indicates the correct PTA is 835 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 220 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 188 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 487 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  

The patent sets forth a PTA of 807 days (220 days of A Delay + 188 days of B Delay + 487 days of C Delay - 0 days of Overlap - 88 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 was filed on July 23, 2020.  

The Office issued a Request for Information on March 15, 2021.

The renewed request under 37 C.F.R. § 1.705(b) was filed on May 25, 2021.

The renewed request asserts the Office incorrectly calculated the period of Applicant Delay,    and as a result, incorrectly calculated the PTA set forth on the patent.  The renewed request asserts the correct period of Applicant B Delay is 64 days.  The request asserts the correct PTA    is 831 days.

The Office’s previously determined the period of Applicant Delay consists of the following four periods of delay:

	(1)	A 36-day period of delay under 37 C.F.R. § 1.704(c)(8),
	(2)	A 28-day period of delay under 37 C.F.R. § 1.704(b),
	(3)	A 10-day period of delay under 37 C.F.R. § 1.704(c)(11), and
	(4)	A 14-day period of delay under 37 C.F.R. § 1.704(c)(10).

The renewed request asserts, and the Office agrees, the correct period of delay under 37 C.F.R.    § 1.704(c)(8) is 8 days, not 36 days as previously calculated by the Office.

The renewed request asserts the correct total period of Applicant Delay is 64 days.  However, the sum of the four periods of delay is 60 (8 + 28 + 10 + 14) days.  In other words, the correct total period of Applicant Delay is 60 days.

In view of the prior discussion, the correct PTA is 835 days (220 days of A Delay + 188 days of B Delay + 487 days of C Delay - 0 days of Overlap - 60 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 835 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 835 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction








    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.